Title: From George Washington to John Moylan, 23 February 1781
From: Washington, George
To: Moylan, John


                        
                            Sir
                            Head Quarters 23d Feby 1781.
                        
                        I am favd with your Letter of the 18th—I have never recd any intimation of Mr Wilkinsons intention to resign
                            his present Office, but from your letter, and from a hint which he himself sometime ago dropped in one to Mr Tilghman, I
                            cannot therefore with propriety go into the recommendation of a new Officer, untill I am officially informed of the
                            resignation or removal of the old one, or indeed without my concurrence or opinion is asked by those who have the right of
                            appointment. This much I can assure you with much truth—that your conduct, since you have been in the department, has
                            been perfectly agreeable to me, and that if, upon the application of yourself or your friends to Congress for the
                            succession to Mr Wilkinson, I should be consulted, I shall with pleasure give you that character which I think your past
                            conduct intitles you to & any assistance in my power to procure you the Office—You are at liberty in the mean time
                            to make any use of this letter which you may think proper. I am &c.

                    